PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Eli Razon
Application No. 16/586,266
Filed: September 27, 2019
Attorney Docket No. AWD-REG
For: ASSISTED WALKING DEVICE FOR HUMAN PARALYSIS OR WEAKNESS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 10, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed June 6, 2022, which set a statutory period for reply of three months. No extensions of time could be obtained. Accordingly, the application became abandoned on July . A Notice of Abandonment was mailed on ~insert date mailed-.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600, (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 /APRIL M WISE/ Paralegal Specialist, Office of Petitions